MEMORANDUM **
Rose Brock-Davis appeals from the district court’s restitution order following remand from this court’s decision in United States v. Brock-Davis, 504 F.3d 991 (9th Cir.2007). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*538Brock-Davis contends that the district court erred by ordering restitution under the Mandatory Victims Restitution Act of 1996 (“MVRA”), because an owner of a motel is not a victim under the MVRA, and because the imposition of restitution violated her Sixth Amendment rights. We have already addressed these contentions in United States v. Brock-Davis, 504 F.3d 991 (9th Cir.2007), and therefore decline to address them again pursuant to the law of the case doctrine. See United States v. Scrivner, 189 F.3d 825, 827-28 (9th Cir. 1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.